DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055037 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002296, filed 07/03/2014, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 13-15, 17, and 24-26 under 35 U.S.C. § 103 over Futamura (JP-2013227653) have been fully considered but are not persuasive. 
Applicant argues that the examiners use of the “obvious to try” rationale to obviate the limitation of “a heating rate of at least 5°C/s and at most 10°C/s” is misleading, inappropriate, and speculative. The examiner respectfully disagrees. At the outset, the examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
Continuing, the applicant has provided the paragraph from KSR of which points out that “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. To address the first aspect of this phrase, e.g., a “design need” or “market demand” - Futamura explicitly describes these needs and demands within for example paragraphs [0002], [0003], and [0011], e.g., the market need of light body frame members in a world that is moving toward more environmentally friendly products and production methods; Futamura describes a market demand for “light body” vehicle components. Furthermore, Futamura presents a finite number of identified, predictable solutions within Tables 2 through 4 as argued within the previous office action. Thus, the examiner asserts that a person of ordinary skill is undoubtedly capable of these actions, and further that this limitation is obvious in light of this rationale. 
Applicant argues that the examiner’s assertion is incorrect in that many examples of Futamura would be heated from the quenching temperature to the partitioning temperature within the times such that a heating rate of 5°C/s to 10°C/s. 
The examiner is not persuaded by this argument and points out that while example 1 may have been produced via pattern (ii), pattern (ii) does not appear to be limited to the concept of “in which no holding at the quenching temperature is performed” as alleged by the applicant. In fact, Futamura explicitly states “In FIG. 3, (ii) indicated a case of one-stage cooling. However, the invention is not limited thereto, and multi-state cooling may be performed in two or more staged with different cooling rates…” (paragraph [0112]). In addition, the examiner also points out that example 1 still possess a step of “heating the sheet up to a partitioning temperature PT between 370°C and 470°C at a heating rate of at least 5°C/s and at most 10°C/s and maintaining the sheet at the partitioning temperature for a partitioning time Pt between 50 s and 150s
The examiner further points out that alternative examples could have been used, e.g., Example 14, produced via patter (i) includes quenching the sheet by cooling the sheet down to a quenching temperature QT of 350°C at a cooling speed of 80°C/s, and subsequently includes heating the sheet up to a partitioning temperature PT of 425°C at a heating rate of 7.5°C/s. 
Applicant argues that the reference to example 1 by the examiner would not be produced via pattern (i), but through pattern (ii), in which no holding at the quenching temperature is performed, and that the heating rate cannot be isolated from the other features [of the process]. 
Furthermore, with respect to the argument that the heating rate cannot be isolated from the other features, the examiner is unpersuaded by this argument as Futamura explicitly teaches “In FIG. 3, (iii) indicates a case of one-stage heating. However, the invention is not limited thereto, and multi-stage heating may be performed in two or more staged with different heating rates…” (paragraph [0113]). Futamura also teaches “The method of holding the steel sheet in the T1 temperature region satisfying Formula (1) is not particularly limited as long as the residence time in the T1 temperature region is 5 to 180 sec. For example, heat patterns illustrated in (i) to (iii) in FIG. 3 may be used. However, the invention is not limited thereto, and any of other heat patterns may be appropriately used as long as the requirements of the invention are satisfied” (paragraph [0110]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. The general conditions of the instant claims are all disclosed within Futamura (e.g., paragraphs [0017], [0019]-[0020], [0073], [0093], and [0110]-[0113]).
Thus, it appears that various features of the process of Futamura can in fact be isolated from one another as Futamura explicitly teaches this concept within paragraphs [0110]-[0113]. 
Applicant argues that the examiners assertion that the claimed feature of “a ratio of yield strength by tensile strength of at least 0.81” would be inevitably achieved by the steel of Futamura is incorrect. Applicant supports this argument by stating that when a composition comprising Mo is used, than the claimed strength is not achieved, and also by pointing to examples 24, 26, 29, 45, 53, 62, and 67 within Futamura. The examiner is unpersuaded by this argument and respectfully points out that the only example in which Mo is used, e.g., steel “H”, the remainder of the composition possess amounts that are outside of the range relied upon by Futamura in rejecting the instant composition, e.g., - within steel “H”, the amount of carbon is 0.12 wt%, and furthermore is subjected to processing aspects that are outside those relied upon by Futamura, e.g., - a heating rate of 2.1°C/s, and a partitioning time Pt of 240 seconds (Tables 1, and 3). In addition, the examiner points out that the argument is also problematic in that each of the remaining examples used by applicant utilize processing variants of the overall disclosure of Futamura that are not compatible with the instant claims and would be naturally expected to have resulting properties that are also not compatible with the instant claim. To elaborate, the examiner points out that, for example, within examples 24 and 53, the quenching temperatures are not between 310°C and 375°C but are instead 300°C - the examiner relies on Futamura for teaching “quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093])” - paragraph [0093] of Futamura teaches “…and is then cooled to an appropriate temperature T satisfying Formula (1) at an average cooling rate of 15°C/s or higher and is held for 5 to 180 sec in a temperature satisfying Formula (1)…”, and further that formula (1) is recited within paragraph [0093] as:
300°C ≤ T1 (°C) < 400°C                                                     (1)
Continuing, examples 26, and 62 are not held at a partitioning temperature for partitioning times of between 50 second to 150 seconds but are instead held at partitioning temperatures for 240 seconds - the examiner relies on Futamura for teaching “a partitioning time of 50 seconds or more (paragraph [0093])” - paragraph [0093] of Futamura teaches “…and is then heated into a temperature range satisfying Formula (2) and held in the temperature region for 50 sec or more, and is then cooled.”. Examples 29, 45, and 67 do not teach quenching to between 310°C and 375°C; furthermore the examples are not maintained at the partitioning temperature for a partitioning time Pt between 50 seconds and 150 seconds. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (JP-2013227653, using U.S. 2015/0101712 for citation, previously cited). 

Regarding Claim 13, Futamura teaches a method for manufacturing a high-strength steel sheet with outstanding workability (abstract). Futamura teaches a steel sheet having a chemical composition containing (i.e., comprising) the chemical composition shown below within Table I (paragraphs [0017], and [0019]-[0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I). 
Continuing, Futamura teaches annealing the sheet at an annealing temperature higher than the Ac3 temperature (the examiner notes that per page 4 of the instant specification, 865°C is considered to be interchangeable with the Ac3 temperature) for a time of 50 seconds or more (paragraph [0093]). Futamura teaches quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093]). Futamura teaches cooling at a cooling speed higher than 15°C/s and sufficient to obtain a final structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of between 3% and 20% of retained austenite (paragraph [0073]), and 70% or greater of bainite and martensite (i.e., tempered martensite) (paragraph [0059]). See MPEP § 2144.05 (I). Additionally, the examiner would like to point out that Futamura teaches away from the microstructure including ferrite (e.g., Futamura explicitly teaches away from ferrite within paragraphs [0038], [0039], [0052], [0055], [0081], and [0114]).
Futamura teaches heating the sheet up to a partitioning temperature between 400°C and 540°C and maintaining the sheet at this temperature for a partitioning time of 50 seconds or more (paragraph [0093]). See MPEP § 2144.05 (I). Futamura teaches hot dip coating the sheet (paragraph [0139]). Futamura does not explicitly teach the final step of cooling the sheet down to room temperature, however this step is a necessary step within any steel production process. Thus the reference is considered to necessarily carry out a final step of cooling the steel sheet to room temperature.
With respect to the limitation of the heating rate for the partitioning step being “at least 5°C/s and at most 10°C/s” - the examiner notes that Futamura does not explicitly teach any heating rate, however does provide “Time from T1 to T2 (sec)” values within Tables 2 through 4, thus allowing one of ordinary skill to derive some quantitative means of a heating rate during this step. Furthermore the examiner points out that many of these examples can be found to have heating rates that fall within the required range of 5°C/s and 10°C/s during this step (e.g., Steel No. 1 has a heating rate of 5.66°C/s). Thus, Futamura is considered to teach this limitation. In addition, this feature would have been obvious because “a person or ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Futamura teaches the method further comprising after the sheet is quenched to a quenching temperature and before heating the sheet a partitioning temperature, a step of holding the sheet at a quenching temperature for a holding time of between 5 seconds and 180 seconds (paragraph [0093]), the holding being isothermal (Figure 3; paragraphs [0093], and [0110]). 
Futamura teaches a tensile strength of at least 980 MPa (paragraph [0001]), a total elongation of 14% or more (paragraph [0162]), and a hole expansion ratio of 40% or more (paragraph [0162]). 
Futamura is silent regarding a yield strength value and therefore also silent to any yield strength to tensile strength ratios. However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or processes a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent. Such finding establishes a prima facie case of anticipation or obviousness. See MPEP 2112.01. In the present instance, Futamura discloses method steps that are identical or substantially identical to the claimed invention (e.g., paragraphs [0093], [0110], and [0139]) and are applied to a steel composition that overlaps that of the claimed invention (e.g., paragraphs [0017], and [0019]-[0020]) with the desire to produce identical or substantially identical microstructures (e.g., paragraphs [0059]; [0073]). Furthermore, Futamura’s steels possess overlapping properties, such as tensile strength, elongation, and hole expansion ratio (e.g., paragraphs [0001]; [0162]). Therefore, one of ordinary skill in the art would have expected the yield strength of Futamura’s steel sheets to cover the same values as those recited within the claims in addition to yield strength to tensile strength ratios of at least 0.81. 
Table I – The composition of instant claim 13 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
MoWt %
NbWt %
TiWt %
AlWt %
FeWt %
Claim 13
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.
Futamura
0.10 - 0.30
1.0 - 3.0
1.5 - 3.0
≤ 1.0; ≠ 0
≤ 0.15; ≠ 0
≤ 0.15; ≠ 0
0.005 - 3
Bal.


Regarding Claim 14, Futamura teaches the chemical composition of the steel including between 0.005% to 3.0% aluminum (paragraph [0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05 (I).
Regarding Claim 15, Futamura teaches the quenching temperature being between 300°C and 400°C (paragraph [0093]). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
Regarding Claim 17, Futamura teaches the holding time being between 5 seconds and 180 seconds (paragraph [0093]). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
Regarding Claim 24, Futamura teaches the quenching temperature being between 300°C and 400°C (paragraph [0093]). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
Regarding Claim 25, Futamura teaches the hole expansion ratio being at least 50% (paragraph [0162]). 
Regarding Claim 26, Futamura is silent to any yield strength values. However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or processes a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent. Such finding establishes a prima facie case of anticipation or obviousness. See MPEP 2112.01. In the present instance, Futamura discloses method steps that are identical or substantially identical to the claimed invention (e.g., paragraphs [0093], [0110], and [0139]) and are applied to a steel composition that overlaps that of the claimed invention (e.g., paragraphs [0017], and [0019]-[0020]) with the desire to produce identical or substantially identical microstructures (e.g., paragraphs [0059]; [0073]). Furthermore, Futamura’s steels possess overlapping properties, such as tensile strength, elongation, and hole expansion ratio (e.g., paragraphs [0001]; [0162]). Therefore, one of ordinary skill in the art would have expected the yield strength of Futamura’s steel sheets to cover the same values as those recited within the claim. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735